Citation Nr: 0813320	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-30 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


FINDING OF FACT

The veteran's current tinnitus began many years after service 
and is not shown by the medical evidence to be related to his 
military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's January 2005 
letter advised the veteran of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  A subsequent letter in March 
2006 notified the veteran of effective dates and the 
assignment of disability evaluations. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Moreover, there is no 
prejudice to the veteran as to these considerations because 
the claim for entitlement to service connection for tinnitus 
has been denied.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records, as well as his identified 
VA medical treatment records and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran has also 
been provided with a VA examination addressing the etiology 
of his tinnitus.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).


The veteran contends that he was exposed to acoustic trauma 
in service, and that he currently has tinnitus as a result.  
The veteran's Report of Separation, Form DD 214, revealed 
that he served on active duty in the Army from January 1966 
to March 1968.  The report listed his inservice specialty as 
an ammo storage specialist.  It also indicated that he had 
been awarded a marksman badge, Vietnam Service Medal and 
Vietnam Campaign Medal.

Although the service medical records are negative for any 
evidence of tinnitus, service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  

The veteran contends that his current tinnitus is related to 
the acoustic trauma he experienced in service.  Although the 
veteran's statements are competent to report events and 
observations, such as being exposed to noise in service, his 
statements are not competent evidence to provide an opinion 
as to the etiology of his current disorder.  See 38 C.F.R. 
§ 1154(b).  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he is not a physician, the 
veteran is not competent to make a determination that his 
current tinnitus is the result of any injury to his ears 
decades ago.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

There is no medical evidence of record linking the veteran's 
current tinnitus to service or to any incident of service, 
despite his assertions that such a causal relationship 
exists.  This lack of cognizable evidence is particularly 
dispositive as the first medical evidence of record noting 
any complaints of tinnitus is dated in February 2005, over 
thirty-six years after his period of service had ended.  See 
Mense v. Derwinski, 1 Vet. App. 354 (1991).  Moreover, the VA 
examiner in February 2005 opined that the "veteran's 
tinnitus is less than likely the result of acoustic trauma, 
injury, disease, or event during his military service."  In 
support of his opinion, the VA examiner noted that the 
veteran's claims folder had been reviewed, and that the 
veteran first noted the ringing in his ears approximately 
five years earlier, many years after his military service.  
The VA examiner further noted that the veteran reported that 
medications he was taking have tinnitus as a side effect.  As 
there is no competent evidence which provides the required 
nexus between military service and the issue on appeal, 
service connection for tinnitus is not warranted.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as there is no 
evidence of tinnitus in service, and no competent evidence 
which provides the required nexus between military service 
and tinnitus, the preponderance of the evidence is against 
the veteran's claim for service connection for tinnitus.  
Accordingly, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


